UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6832



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANDRE MANIGAULT,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:95-cr-00488-JFA-1)


Submitted:   October 21, 2008             Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Manigault, Appellant Pro Se. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre   Manigault       appeals    the   district   court’s   order

denying   his   motion   for   a   sentence    reduction   under   18    U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.*       United States v. Manigault, No. 3:95-cr-

00488-JFA-1 (D.S.C. Apr. 25, 2008). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




     *
      We note a typographical error in the district court’s order
on page one in the recitation of Manigault’s advisory guideline
calculation. The district court intended to state that Manigault’s
base offense level under the United States Sentencing Guidelines
was 38, not 3, for his violation of 21 U.S.C. § 846 (2000). This
typographical error does not affect, however, the district court’s
considered reasoning in denying Manigault’s motion for sentence
reduction.

                                     - 2 -